McBride, O. J.,
.delivered the opinion of the court,
Cummins, J., concurring.
This is an application for a mandamus to compel the defendant, Sterling, to pay a certain warrant held by the *93plaintiff against tbe territorial treasurer, and involves tbe construction of tbe funding act passed by tbe legislative assembly, January 12, 1866. That act provides that no warrant drawn before its passage shall be paid by tbe treasurer, except in tlie manner provided in tbe act, wbicb is by tbeir conversion into bonds.
Tbe provision, however, in relation to tbe debt to be funded or converted into bonds, only includes so much of tbe territorial debt as bad accrued up to tbe first day of December, A. D. 1865. So that by tbe literal terms of tbe law, no warrants can be funded, or redeemed by tbe bonds of tbe controller, of date subsequent to December 1, 1865, and none can be paid by tbe territorial treasurer of date prior to tbe twelfth day of January, 1866. Tbe question involved in this case is, What is tbe condition of tbe warrants drawn between these dates? They can not be redeemed by bonds, and tbe treasurer is forbidden to pay them — indeed, they appear to be wholly overlooked.
It is tbe duty of tbe courts to so construe statutes as to make them effect tbeir evident purpose and harmonize tbeir various provisions with one another, and when' tbe application of these rules still leaves a question of doubt, tbe principles of justice and reason must determine tbe doubt.
Tbe object to be effected by tbe act in question was to provide for the payment of tbe territorial indebtedness by converting it into interest-bearing bonds, and to prohibit tbe payment of that indebtedness in any other manner. In proceeding to secure this declared purpose, it, however, only authorizes tbe redemption of warrants dated prior to December 1, 1865. It would seem, therefore, if we give tbe act a literal construction, that tbe legislature intended to forbid only tbe payment of such warrants as they bad ordered to be redeemed by bonds, or that they meant to repudiate entirely tbe debt'which might accrue from tbe first day of December, 1865, until tbe passage of tbe act. Aside from tbe provision made by this act, all warrants are payable in tbeir regular order, and if in tbe declaratory part of tbe law tbe legislature bad manifested a clear intent to change this order, if it failed to carry out tbe purpose by *94providing proper means, the act would fail for want of machinery to give it effect.
In the first place the legislature would have no right to so change the mode of payment as to destroy the debt. They may change the manner of payment, may issue bonds payable at a different time than the original warrant, but they can not by any provision relieve the territory of the obligation to pay. Any legislation of that hind would be to “impair the obligation of contracts,” and would be simply void. Hence, when in this act they forbid the treasurer to pay warrants of date prior to its passage, the language must be understood as applying only to such warrants as it is provided shall be redeemed in the manner prescribed, to wit, the issue of bonds. If the broad language of the law is to be applied to the indebtedness not redeemable by bonds, then it is an attempt to repudiate warrants issued up to the twelfth of January, 1866, and after the first day December, 1866, are void for want of authority.
The territory can no more repudiate and refuse to pay her debts than a private individual. If she intended to redeem all her outstanding indebtedness up to the date of the approval of the act of the twelfth of January, 1866, she failed to provide for doing so by bonding any of a later date than the first of December, 1865, and the subsequent indebtedness is in precisely the same condition as if the funding act had never passed. The intention was not so consummated as to make it effective for the purpose.
We are of opinion, therefore, upon review of this case, that the debt of the territory existing prior to the first day of December, 1865, was by this act provided to be paid by the issue of bonds; that subsequent indebtedness is untouched by the act, and that the warrants drawn should be paid in their order. The facts shown in this case entitle the complainant to the mandamus prayed for, and the writ will issue accordingly.
Kelly, J.,
did not sit at the hearing of this case, being the owner of a warrant of a similar character.